PER CURIAM:
This action was brought to challenge the adequacy of the legal assistance available to Maryland prisoners. The state has not established prison law libraries, but it operates a public defender program. The district court’s opinion carefully analyzes the prisoners’ needs and the public and private assistance that is available. See, Hall v. State of Maryland, 433 F.Supp. 756 (D.Md. 1977).
Bounds v. Smith, 430 U.S. 817, 97 S.Ct. 1491, 52 L.Ed.2d 72 (1977), decided after this case was tried, holds that failure to provide prisoners with adequate law libraries or assistance from legally trained per*173sons violates their constitutional right of access to the courts. With one exception, the district court correctly anticipated the Supreme Court’s ruling. Bounds indicates that the constitutional right of access to the courts extends to federal civil rights claims. 430 U.S. at 827, 828, n.17, 97 S.Ct. 1491. Because the district court concluded that Maryland has no constitutional obligation to provide assistance in federal civil rights cases, 433 F.Supp. at 779-80, that aspect of the case must be remanded for reconsideration in light of Bounds.
The district court found that the legal assistance provided for all other types of litigation was constitutionally sufficient. With respect to these, we affirm. Although litigation is not static and the future may require changes, the record establishes that Maryland has commendably recognized its constitutional obligation to provide legal assistance for its prisoners.
Affirmed in part.
Vacated in part and Remanded.